Case 2:18-cr-00050-LGW-BWC Document 868 Filed 08/18/20 Page 1 of 8




                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                                By casbell at 1:29 pm, Aug 18, 2020
Case 2:18-cr-00050-LGW-BWC Document 868 Filed 08/18/20 Page 2 of 8
Case 2:18-cr-00050-LGW-BWC Document 868 Filed 08/18/20 Page 3 of 8
Case 2:18-cr-00050-LGW-BWC Document 868 Filed 08/18/20 Page 4 of 8
Case 2:18-cr-00050-LGW-BWC Document 868 Filed 08/18/20 Page 5 of 8
Case 2:18-cr-00050-LGW-BWC Document 868 Filed 08/18/20 Page 6 of 8
Case 2:18-cr-00050-LGW-BWC Document 868 Filed 08/18/20 Page 7 of 8
Case 2:18-cr-00050-LGW-BWC Document 868 Filed 08/18/20 Page 8 of 8
